Green, P. J. This was a proceeding in quo warranto to try the title of appellant to the office of member of the board of education of a school district in St. Clair County, composed of territory lying partly within, and partly without the city of East St. Louis. The cause wuas tried by the court upon a written stipulation of facts, whereby it was admitted the board of education of said district held a meeting and made a general order for the holding of an election to elect members of said board, and gave proper notices thereof to the board of election commissioners of said city, whose duty it was to appoint judges and clerks of election, fix the polling places, and give notice for holding said election in that portion of the territory lying within the limits of the city, and that the commissioners performed this duty. That the board of education caused notices of said election to be posted as required by law, but made no order at any time fixing any polling place within the territory lying outside of said city, nor appointed any judges or clerks for said outlying territory. That on the morning of the day of election, about eight o’clock, the president of the board of education, with the consent of other members thereof, with a ballot box, repaired to the Allerton House, situated within said outlying district, and informed certain voters then assembled, that they had the right to establish a polling place in said outlying territory, appoint judges and a clerk of election, and cast their votes for president and two members of the board of education, and that all the voters living in said territory had the right to vote at such polling place, and could not vote elsewhere at said election. Whereupon, said voters present selected two of their number as judges, and one as clerk, who were duly sworn and cast their own, and received the votes of others, and at said polling place, seven votes were cast for Snowball and none for the relator, Grupe. That said polling place was kept ojien during the time required by law, and the vote duly certified to said election commissioners, and was, together with the vote cast inside of the city, within seven days thereafter, presented to the County Court, and was there duly canvassed by the county board, and said Snowball was declared duly elected, received his certificate of election, was admitted as a member of the board of education, and is now exercising the duties of said office. The remaining facts admitted by the stipulation relate to jiroceedings in the County Court by Grupe against Snowball, to contest the election, and are not material, inasmuch as the questions here involved are concerning a public right, and not the personal jrrivate rights of. Grupe. It appears also that the seven votes cast for the respondent at the Allerton House gave him his majority, and without them he was not elected. As we understand this case, two questions only, require consideration': first, had the Circuit Court jurisdiction and power to try and to determine the question of respondent’s title to said office in a quo toarranto proceeding ? second, was the polling place at the Allerton House lawfully established, and can the votes cast there be held to be votes which legally ought to have been counted for the respondent? Whether a person who claims the right to, and exercises the powers of a public office has been lawfully elected, is a question in which the people have an interest, and they have the right to test the incumbent’s title to the office by a proceeding in quo warranto and have him ousted if he has usurped said office. Chesshire v. People, 116 Ill. 493. This court, in People v. Bird, 20 Ill. App. 538, sustained the Circuit Court in taking jurisdiction in quo warranto to test a person’s title to an office, and we repeat what we there said: that we can not hold Circuit Courts in this State have not jurisdiction of such proceeding, and power to test and determine the title to a public office and oust one who has usurped the same, and thus prevent a wrong to the people. We have not as yet been furnished with any sufficient reason or authority for receding from that opinion. ' With regard to the second question, it is sufficient to say that the power to fix the time and place of holding said election and to appoint judges and clerks thereat in that part of the school district lying outside of the city, is given by law to the board of education. Chap. 46, B. S., 665, 1889. It is admitted in this record that that body did not locate the polling place, nor appoint the judges or clerk at the election held outside' of the city of East St. Louis, but that a few persons assembled at a place not authorized by law, organized and held an election for members of said board of education, and received and counted seven votes for the respondent. The whole proceeding was illegal and void, and said votes were illegally counted for Snowball, and he was not legally elected. Williams v. Potter, 114 Ill. 635. In Stephens v. People, 89 Ill. 342, this doctrine, announced in Mc-Creary on Elections, Sec. 109, is cited with approval: “It is, of course, essential to the validity of an election that it be held at the time and in the place provided by law.” Entertaining the views above expressed, it follows that we hold the judgment of ouster against defendant was properly entered, and it is affirmed. Judgment affirmed.